DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a pharmaceutical composition.
Group II, claim(s) 15-21, drawn to a method using such pharmaceutical composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a pharmaceutical composition comprising: a pharmaceutically active agent, a cellulose nanocrystal or a cellulose nanofiber, a thermogelling biocompatible polymers, and a gelling agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of You et al (“Improved Mechanical Properties and Sustained Release Behavior of Cationic Cellulose Nanocrystals Reinforced Cationic Cellulose Injectable Hydrogels”, Biomacromolecules, vol.17(2016), PG.2839-2848) as discussed below in Paragraph 14.
During a telephone conversation with Dr. Leon Legleiter (applicant’s representative) on December 1, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 4 is objected to because of the following informalities:  Applicant needs to change “at least one of, or any combination of, a compound” to --- one or more compounds ---.  Applicant needs to change “a” at the end of line 2 to --- the ---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Applicant needs to insert --- injection --- after “subcutaneous” in line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Applicant needs to insert --- the --- in front of “stem” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “other alcohol” on the last line of claim 4.  It is unclear what applicant means by the term “other alcohol”, thus rendering the scope of instant claim 4 indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al (“Improved Mechanical Properties and Sustained Release Behavior of Cationic Cellulose Nanocrystals Reinforced Cationic Cellulose Injectable Hydrogels”, Biomacromolecules, vol.17(2016), PG.2839-2848).
You teaches (abstract) the use of an injectable nanocomposite hydrogel containing quaternized cellulose (QC) (instant thermogelling biocompatible polymer), rigid rod-like cationic cellulose nanocrystals (CCNCs) (instant cellulose nanocrystal) and a crosslinking agent (-glycerophosphate (-GP) – instant gelling agent).  The hydrogel encapsulates doxorubicin (DOX) (instant pharmaceutically active agent).  You teaches (abstract) that its hydrogel did not show obvious cytotoxicity and inflammatory reaction to cells and tissue.  The nanocomposite hydrogel was used to demonstrate the potential utility as a subcutaneous and sustained drug delivery depot system for anti-cancer therapy (abstract).  Thus, You meets instant claims 1, 3, 5 and 9. 
Claims 1, 2, 4 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NELSON et al (US 2021/0069378 A1).
Nelson teaches ([0002] and [0004]) a bioink composition to construct tissues and organs by using 3D printing.  In its claim 1, Nelson teaches a bioink composition for 3D bioprinting comprising: (a) nanocellulose crystals and nanocellulose fibrils (instant cellulose nanocrystal and instant cellulose nanofiber); (b) alginate (instant thermogelling biocompatible polymer - Nelson teaches ([0004] and [0010]) that common hydrogels evaluated for 3D bioprinting include collagen, chitosan, hyaluronic acid and alginate due to their biocompatibility); and water, wherein the alginate is ionically crosslinkable in the presence of an ionic crosslinking agent (instant gelling agent).  Nelson further teaches ([0150]) that its bioink composition can contain additives such as growth promoters, growth factors, vitamins, minerals, enzymes, proteins, sugars, sugar alcohols (such as mannitol), acids, bases, salts (such as sodium chloride) and antibiotics.  Thus, Nelson meets instant claims 1, 4 and 12.
With respect to instant claim 2, Nelson furthermore teaches ([0162]) that the principles of its invention may be applied to other crosslinkable polymers, such as chitosan.  Thus, Nelson teaches instant claim 2.
With respect to instant claim 11, Nelson teaches (claim 8, [0062]-[0068], [0203]) that its bioink composition can contain stem-cells.  Thus, Nelson teaches instant claim 11.
With respect to instant claim 13, Nelson teaches ([150]) that its bioink composition has a pH range of 6.5-7.5.  Thus, Nelson teaches instant claim 13.
With respect to instant claim 14, Nelson teaches (Fig.16 and [0347]) that its bioink composition can support cell viability of 83.9 % immediately after printing and up to 90.1 % 24 hours after printing (Fig.17 and [0349]).  Thus, Nelson teaches instant claim 14.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Couto et al (“Development of bioactive and biodegradable chitosan-based injectable systems containing bioactive glass nanoparticles”, Acta Biomaterialia, vol.5 (2009), pg.115-123) in view of You et al (“Improved Mechanical Properties and Sustained Release Behavior of Cationic Cellulose Nanocrystals Reinforced Cationic Cellulose Injectable Hydrogels”, Biomacromolecules, vol.17(2016), PG.2839-2848), NELSON et al (US 2021/0069378 A1) and Bae et al (“Preparation of an injectable depot system for long-term delivery of alendronate and evaluation of its anti-osteoporotic effect in an ovariectomized rat model”, International Journal of Pharmaceutics, vol.480 (2015), pg.37-47).
Couto teaches (abstract) a bone tissue engineering strategy that combines bioactive glass nanoparticles into an injectable chitosan (instant thermogelling biocompatible polymer)/-glycerophosphate salt (instant gelling agent) for orthopedic reconstruction and regenerative medicine applications.  
Couto does not teach instant cellulose nanocrystal or a cellulose nanofiber.  Although Couto was able to confirm that bone-like apatite clusters were formed in the hydrogel under in vitro conditions, Couto was unable to verify such growth in vivo (see Abstract and Conclusions).  Couto thus states that future experiments should corroborate the non-toxicological profile of the bio-active glass (BG) nanoparticles and evaluate their effect on the osteogenic differentiation of progenitor cells.  Couto further states (see pg.116, right-hand column, 2nd paragraph; see also Conclusions) that its bioactive gelling systems could be used as injectable materials for small bone defects but should be combined with more robust three-dimensional scaffold in bone tissue engineering to guarantee adequate mechanical strength.  As evidenced by You (pg.2840, left-hand column, 2nd paragraph), cellulose nanocrystals have been used to reinforce injectable hydrogels, acting as both fillers and crosslinkers to greatly improve the mechanical strength, dimensional stability and loading capacity of hydrogel.  You also teaches (pg.2840, left-hand column, 2nd paragraph) that CNCs (cellulose nanocrystals) are promising alternative to inorganic fillers due to their high strength, large aspect ratio and biocompatibility.  Moreover, the surface properties of CNCs can be easily modified to improve the dispersibility in different matrix and enhance the interactions between them.  Furthermore, as discussed above in Paragraph 10, Nelson, already teaches a hydrogel composition containing chitosan and cellulose nanocrystals/nanofibers.  Since You teaches that cellulose nanocrystals can be used to improve the mechanical strength and biocompatibility of injectable hydrogels, and since Nelson already teaches a hydrogel composition containing chitosan and cellulose nanocrystals, it would have been obvious to use cellulose nanocrystals in Couto’s bone tissue engineering method to achieve improved mechanical strength and biocompatibility.  Thus, Couto in view of You and Nelson teaches using chitosan/-glycerophosphate with cellulose nanocrystals.
As to instant pharmaceutically active agent of claims 1 and 6-8, Couto in view of You and Nelson does not teach instant pharmaceutically active agents of those claims.  Bae teaches (see the first and the second paragraphs under Introduction) that osteoporosis is one of the most prevalent metabolic diseases affecting bond.  Bae also teaches that bisphosphonates, such as alendronate (instant pharmaceutically active agent of claim 6), have been used clinically to treat systemic metabolic bone diseases, such as osteoporosis or Paget’s disease.  Bae furthermore teaches (see the third and the fourth paragraphs under Introduction) that bisphosphonates can have severe side effects when taken orally and thus, different modes of administration such as subcutaneous injection has been considered.  Since Couto teaches (pg.116, left-hand column, 1st paragraph) that chitosan has been used to for drug delivery, and since Couto’s invention is a bone tissue engineering method, it would have been obvious to one skilled in the art to employ bisphosphonates as the pharmaceutical active agent to be delivered by Couto’s chitosan/-glycerophosphate thermoresponsive hydrogel with a reasonable expectation of successfully treating metabolic bone diseases, such as osteoporosis or Paget’s disease.  Thus, Couto in view of You, Nelson and Bae renders obvious instant claims 1-3, 5-8 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 4, 2021